                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                  Case No. 4:00-cr-40023


ELBERT JOHNSON                                                                   DEFENDANT


                                           ORDER

       Before the Court is Defendant’s Motion for Leave to File Exhibits Under Seal. ECF No.

162. Defendant moves for permission to file under seal three exhibits to his Motion to Reduce

Sentence. ECF No. 161. Defendant asserts that these three exhibits contain medical records and

personal and confidential information. Upon consideration, the Court finds that Defendant’s

Motion for Leave to File Exhibits Under Seal (ECF No. 162) should be and hereby is GRANTED.

Defendant is permitted to file under seal Exhibits C, D, and E to his Motion to Reduce Sentence.

       IT IS SO ORDERED, this 19th day of September, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
